Title: From James Madison to John Milledge, 15 December 1802 (Abstract)
From: Madison, James
To: Milledge, John


15 December 1802, Department of State. Encloses a copy of a 10 Nov. letter sent to him by the acting consul at Havana. “As the traffic therein alluded to may produce a contravention of the laws of your State, I have thought it might be useful to furnish you with the information it contains.”
 

   
   RC and enclosure (MnHi: Allyn K. Ford Collection); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p. In a clerk’s hand, signed by JM. Letterbook copy is headed, “Circular to the Governors of Georgia & South Carolina.” For enclosure, see Vincent Gray to JM, 10 Nov. 1802, and n.


